Name: Commission Regulation (EEC) No 886/84 of 31 March 1984 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /22 Official Journal of the European Communities 1 . 4. 84 COMMISSION REGULATION (EEC) No 886/84 of 31 March 1984 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, consists in adding together the various components defined in those Articles ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14(8) thereof, Whereas Commission Regulation (EEC) No 1073/68 of 24 July 1968 laying down detailed rules for deter ­ mining free-at-frontier prices and for fixing levies in respect of milk and milk products (*), provides that the component of the levy fixed by means of a coefficient expressing the weight ratio between the milk powder contained in the product and the product itself is, for the products falling within subheading 04.02 B I b), calculated by multiplying the basic amount by the quantity of milk powder contained in the product ; whereas the same applies to products falling within subheading 04.02 B II b) as regards the component of the levy fixed by means of a coefficient expressing the weight ratio between the milk components contained in the product and the product itself ; Having regard to the opinion of the Monetary Committee, Whereas the basic amount must be equal to one hundredth part of the levy set out for each product in the second subparagraph of Article 9 ( 1 ) and the second subparagraph of Article 9 (2) of Regulation (EEC) No 1073/68 ; Whereas Article 14 of Regulation (EEC) No 804/68 provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regu ­ lation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 859/84 (4) ; Whereas Annex II to Regulation (EEC) No 2915/79 listed certain products of Group 1 1 originating in and consigned from certain non-member countries ; whereas the levy applicable to these products is set out in Annex I to Regulation (EEC) No 1767/82 f7), as last amended by Regulation (EEC) No 891 /84 (8) ;Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; whereas these threshold prices were fixed for the 1984/85 milk year by Council Regulation (EEC) No 860/84 of 31 March 1984 (*); Whereas Commission Regulation (EEC) No 3700/81 of 23 December 1981 (') laid down detailed interim rules in respect of the cheese agreements with Austria and Finland ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 11 of that Regulation respectively ; whereas this method Whereas, within the tariff quotas referred to in Annex I to Regulation (EEC) No 1767/82, the levy on 100 kilograms of a product of Group 10 or 11 and falling within subheadings 04.04 E I b) 1 and b) 2 shall be equal to 12,09 ECU ; (') OJ No L 148, 28 . 6 . 1968, p. 13. 0 OJ No L 90, 1 . 4. 1984, p. 10 . 0 OJ No L 329, 24. 12. 1979, p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 19 . O OJ No L 90 , 1 . 4 . 1984, p. 20 . f) OJ No L 180, 26 . 7 . 1968 , p. 25 . 0 OJ No L 196, 5. 7. 1982, p. 1 . (8) See page 58 of this Official Journal . (') OJ No L 369, 24. 12. 1981 , p. 33 . 1 . 4. 84 Official Journal of the European Communities No L 91 /23 Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal, the levy must be equal to the sum of two components :  one component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question,  an additional component fixed at a level which, the composition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; on its pilot product must be effected in such a way as to allow, in particular, for differences in composition, maturity, quality and presentation between the assimi ­ lated product and the related pilot product ; whereas adjustments relating to composition must be calcu ­ lated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attri ­ buted in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market to the corresponding characteristics of the assimilated product in question must be taken into account ; Whereas, if no information on prices is available, the free-at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; Whereas, in exceptional circumstances, a free-at ­ frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin, used as a basis for estab ­ lishing the previous free-at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are available could lead to sudden and considerable changes in the free-at ­ frontier price because they are not sufficiently rep ­ resentative of real market trends : Whereas Article 14(3) of Regulation (EEC) No 804/68 provides that the levy on products in respect of which the customs duty has been bound within GAIT must be limited to the amount resulting from that binding ; Whereas Regulation (EEC) No 1073/68 provides that a free-at-frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing oppor ­ tunities in international trade for the products listed in Article 1 (a) 2 and (b) to (g) of Regulation (EEC) No 804/68 other than assimilated products for which the levy is not equal to the levy on the related pilot products ; whereas, when recording these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third-country products free-at-Community-frontier and prices on third-country markets ; Whereas, in accordance with Article 19(1 ) of Regula ­ tion (EEC) No 804/68, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff : Whereas, however, no account should be taken of information relating to small quantities which are not representative of trade in the products in question and quantities in respect of which price trends in general or other information available to it lead the Commis ­ sion to believe that the price in question is unrepre ­ sentative of the real trend of the market : Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if necessary ; whereas the levy remains valid until another becomes applicable ; Whereas, if the levy system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier or where they do not apply to products of good marketable quality ; whereas the adjustment in respect of an assi ­ milated product the levy on which is equal to the levy No L 91 /24 Official Journal of the European Communities 1 . 4. 84  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14(1 ) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 April 1984. Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission 1 . 4 . 84 Official Journal of the European Communities No L 91 /25 ANNEX to the Commission Regulation of 31 March 1984 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Description Code Import levy 04.01 Milk and cream, fresh , not concentrated or sweetened : A. Of a fat content, by weight, not exceeding 6 % : I. Yoghourt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less 0110 23,84 b) Other 0120 21,43 II . Other : a) In immediate packings of a net capacity of two litres or less, and of a fat content, by weight : 1 . Not exceeding 4% 0130 21,43 2 . Exceeding 4 % 0140 25,74 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % 0150 20,22 2 . Exceeding 4 % 0160 24,53 B. Other, of a fat content, by weight : I. Exceeding 6 % but not exceeding 21 % 0200 47,09 II . Exceeding 21 % but not exceeding 45 % 0300 99,62 III . Exceeding 45 % 0400 153,95 04.02 Milk and cream , preserved, concentrated or sweetened : A. Not containing added sugar : I. Whey 0500 20,96 II . Milk and cream , in powder or granules : a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight : 1 . Not exceeding 1-5% 0620 113,79 2. Exceeding 1 -5 % but not exceeding 27 % 0720 163,91 3 . Exceeding 27 % but not exceeding 29 % 0820 166,33 4. Exceeding 29 % 0920 227,60 b) Other, of a fat content, by weight : 1 . Not exceeding 1-5% 1020 106,54 2 . Exceeding 1 -5 % but not exceeding 27 % 1120 156,66 3 . Exceeding 27 % but not exceeding 29 % 1220 159,08 4 . Exceeding 29 % 1320 220,35 No L 91 /26 Official Journal of the European Communities 1 . 4. 84 CCT heading No Description Code Import levy 04.02 (cont'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight, not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8.9 % 1420 26,59 2 . Other 1520 35,90 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % 1620 99,62 2. Exceeding 45 % 1720 153,95 B. Containing added sugar : I. Milk and cream, in powder or granules : a) Special milk for infants ('), in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % (2) 1820 36,27 b) Other : 1 . In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight : aa) Not exceeding 1.5 % (3) 2220 1,0654 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % (3) 2320 1,5666 ( 4 ) per kg cc) Exceeding 27 % (3) 2420 2,2035 (4) per kg 2 . Other, of a fat content, by weight : l aa) Not exceeding 1 -5 %(3) 2520 1,0654 0 per kg bb) Exceeding 1 -5 % but not exceeding 27 % (3) 2620 1,5666 0 per kg cc) Exceeding 27 % (3) 2720 2,2035 ( 5) per kg II . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight, not exceeding 9.5 % 2820 50,55 b) Other, of a fat content, by weight : \ 1 . Not exceeding 45 % (3) 2910 0,9962 (5 ) per kg 2 . Exceeding 45 % (3) 3010 1,5395 (5) per kg 04.03 Butter : A. Of a fat content, by weight, not exceeding 85 % 3110 181,12 B. Other 3210 220,97 04.04 Cheese and curd : A. Emmentaler, Gruyere , Sbrinz, Bergkase, Appenzell , Vacherin fribourgeois and Tete de moine, not grated or powdered 3300 204,92 (') B. Glaurus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs (2) 3900 256,60 0 C. Blue-veined cheese, not grated or powdered 4000 157,69 (8) 1 . 4 . 84 No L 91 /27Official Journal of the European Communities CCT heading No Description Code Import levy 04.04 D. Processed cheese, not grated or powdered, of a fat content, by weight : (cont'd) I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : a) Not exceeding 48 % 4410 161,65 ( ») b) Exceeding 48 % 4510 160,93 ( ») II . Exceeding 36 % 4610 257,65 E. Other : l I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty || matter : a) Not exceeding 47 % 4710 256,60 b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : 4800 202,22 (10) 2 . Other : 5000 175,62 (") c) Exceeding 72 % : 1 . In immediate packings of a net capacity not exceeding 500 g 5210 131,72 2 . Other 5250 272,34 II . Other : a) Grated or powdered 5310 256,60 b) Other 5410 272,34 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural ll honey ; caramel : A. Lactose and lactose syrup : II . Other (than those containing, in the dry state , 99 % or more by\ weight of the pure product) ( ,2) 5500 40,31 21.07 F. Flavoured or coloured sugar syrups : I. Lactose syrup 5600 40,31 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose or glucose syrup falling within sub ­ headings 17.02 B and 21.07 F II , or milk products (u) : I. Containing starch or glucose or glucose syrup : a) Containing no starch or containing 10 % or less by weight of\ starch : 3 . Containing not less than 50 % but not more than 75 % by weight of milk products 5700 82,33 4 . Containing not less than 75 % by weight of milk products 5800 106,83 b) Containing more than 10 % but not more than 30 % by weight of starch : \ 3 . Containing not less than 50 % by weight of milk products 5900 99,44 c) Exceeding 30 % ¢ 3 . Containing 50 % or more by weight of milk products 6000 80,53 II . Containing no starch , glucose or glucose syrup, but containing milk products 6100 106,83 No L 91 /28 Official Journal of the European Communities 1 . 4. 84 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 1 0 000 revivifiable aerobic bacteria and less than two coliform bacteria . (J) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 22,23 ECU. I5) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 22,23 ECU. (6) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland . Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. ( I2) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (u) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03 , 04.04, 17.02 A and 21.07 F I.